Citation Nr: 9903272	
Decision Date: 02/04/99    Archive Date: 02/10/99

DOCKET NO.  97-20 295A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than August 27, 
1996, for the grant of a total rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from July 1963 to September 
1969.

A review of the evidence of record discloses that in a 
December 31, 1996, communication, the veteran was informed 
that he had previously been denied service connection for a 
heart disorder.  He was notified of the decision on 
October 8, 1991, and furnished a statement of the case on 
November 15, 1991.  He was told that should he wish to reopen 
his claim, he had to furnish new and material evidence not 
previously considered.  The December 1996 letter appears to 
constitute a denial of the veteran's request to reopen his 
claim.  It is unclear from the letter, whether he was 
informed of his right to appeal this determination.  In any 
event, the Board does not have jurisdiction to consider the 
issue of whether new and material evidence has been submitted 
.  Shockley v. West, 11 Vet. App. 208 (1998) (the Board does 
not have jurisdiction over an issue unless there is a 
jurisdiction conferring notice of disagreement)  see also 
Ledford v. West, 136 F.3d 776 (Fed. Cir 1998); Collaro v. 
West, 136 F.3d 1304 (Fed. Cir. 1998); Buckley v. West, No. 
96-1764 (U.S. Vet. App. Dec. 3, 1998).


REMAND

In testimony given before the undersigned at a video 
conference hearing in October 1998, the veteran testified 
that he was informed by a Department of Veterans Affairs (VA) 
physician at the Shreveport VA medical facility in August 
1994 that he was unemployable, he further testified that he 
believed the examiner had written this comment in his 
outpatient treatment record.  Such a record could constitute 
an informal claim for total rating.  38 C.F.R. § 3.157 
(1998).  Relevant records generated by VA are constructively 
deemed to be of record, and must be obtained prior to 
reaching a decision.  Dunn v. West, 11 Vet. App. 462 (1998); 
Bell v. Derwinski, 2 Vet. App.611 (1992).

In August 1996, the veteran submitted an authorization for 
the RO to obtain pertinent treatment records from the 
Shreveport, Louisiana, VA Medical Center (MC).  On the same 
date, treatment records were received from the Shreveport 
VAMC.  These appear to have been submitted by the veteran, 
and do not show treatment on August 18, 1996.  However, the 
record does not reflect that the RO has requested all 
available treatment records from that VAMC.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the Board is 
of the opinion that further development is in order and the 
case is REMANDED to the regional office for the following 
development:

1.  The RO should contact the Shreveport 
VA Medical Center and request all 
available treatment records for the 
period from April 1994 to September 1996.

2.  Thereafter, the RO should 
readjudicate the claim with consideration 
of the provisions of 38 C.F.R. § 3.157.

If the benefit sought on appeal remains denied, the veteran 
and his representative should be provided with a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for appellate review, if otherwise in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).





- 4 -


